Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: No reference was found which taught or made obvious the provision of two pistons in two separate cylinders in a system with valves, a pressure sensor, and a pump in a shifter assembly with an anchoring system as part of a service tool. Shifter assembly is being given the weight of a term of art for an assembly which works to shift a member external to the assembly downhole, the member usually being but not limited to a sleeve. Further, no reference was found which remotely suggested the method of operation claimed in claim 8.
References such as US 20140352422 A1 use multiple pistons to move objects downhole but this is not a shifter assembly. 
US 20160123112 A1 lacks tow pistons separate from the latching system as well as the pump valves and pressure sensor.
Similar failings apply to US 20140174761 A1.
US 5137086 A lacks the pistons being in distinct cylinders as well as the valves, sensor, and pump. 

Overall, no reference was found with the claimed details on a hydraulic system for controlling a latch of a shifter assembly in a service tool. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        07/30/2021